DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on November 02, 2021
Claims 1, 4-25 is under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lucani et al. (USP: 8,279,781) in view of Calmon et al. (USP: 2013/0195106).

As per Claim 1 Lucani teaches a machine-implemented method for use at a destination node for transferring data from a source node, the method comprising: generating a stream-level degree of freedom (DoF) window for a data stream (Col. 16 line 15-35 a node streams data which is subdivided into blocks that are then transmitted );
(Col. 13 line 39-55; i.e. M DOFs have been received, the receiver transmits ACK packets back-to-back.);  generating one or more connection-level DoF windows for the one or more connections (Col. 6 line 34-50 Col. 5 line 35-44 a physical connection (e.g., a fiber optic cable) may connect two nodes. That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) may involve a third node (e.g. node 12e) and corresponding links to the third node rather than the direct link (i.e. link 13a) between the two nodes (i.e. nodes 12a, 12d). For example, if direct link 13a between nodes 12a, 12d is deemed too unreliable to use, then it may be desirable to not transmit information or other signals such as data, voice or power signals across this link. In this case, the path between nodes 12a and 12d would involve node 12e and links 13g, 13h);
sending to the source node a request for a data stream (Col. 14 line 47-55 This is significant for systems in which the data is streamed. ), the request including control information to be applied at the source node, wherein each connection of the one or more connections is associated with a network path between the source node and the destination node (See Fig 1. Col. 5 line 37-50, Col. 6 line 34-55 That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) may involve a third node (e.g. node 12e) and corresponding links to the third node rather than the direct link (i.e. link 13a) between the two nodes (i.e. nodes 12a, 12d). sender 12a can transmit random linear coded packets back-to-back before stopping to wait for an acknowledgement (ACK) packet from receiver 12d. Once sender 12a stops sending packets, receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom (DOF) ),
the control information including a number of (DoFs) or frames to be transmitted across  a network path with which the one or more connections are associated or including at least a number of DoFs or frames to be transmitted for the stream (Col.3 line 1-15, Col. 6 line 17-35 receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at receiver 12d to decode all M data packets. This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets.); and
 receiving one or more coded frames through the data stream over the one or more connections (Col.14 line 40-55; Col. 3 line 1-12. The number of coded packets (denoted Ni) to be transmitted before waiting for a new ACK packet depends on the number of degrees of freedom (denoted i) needed at the receiver, as indicated by the last ACK packet received successfully. If it is the first transmission, the technique considers that the required number of DOFs is M.. ). and in response to receiving the one or more coded frames, removing one or more frames from the stream-level or from the one or more connection-level DoF windows (Col. 3 line. 48-60, Col. 7 line 1-20 decodes the packets and based upon the number of packets successfully received, DOF processor 22 determines the remaining number of DOFs (defined as linearly independent combinations of data packets) required at receiver node 12d to decode all M data packets. Detecting errors in received packets or packet erasures, and recovering the information using a retransmission scheme, there are some important differences).
However, Lucani does not explicitly disclose a stream-level degree of freedom (DoF) window
Calmon disclose a stream-level degree of freedom (DoF) window (Paragraph 0008, 0072, 0075 For example, the congestion window increases by the number of received acknowledgements divided by the current window size, decreases by half upon receipt of a triple-duplicate acknowledgement, and completely closes if no acknowledgement is received after a given time-out period. The source node may use these degree of freedom related ACK messages to, for example, modify a coding window size within the source node.. generating first coded packets includes generating first coded packets by linearly combining original data packets that are within a sliding coding window. In one embodiment, the sliding coding window has a variable width. In one embodiment, the method further comprises: receiving acknowledgement messages from the destination node that each indicate that a new degree of freedom has been received by the destination node in connection with the data transfer; and adjusting the width of the sliding coding window based, at least in part, on received acknowledgement messages. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucani with the teachings of Calmon in order to the make the system more efficient. Because the modification would enable the (see Calmon Paragraph 0080).  


2-3. (Canceled)

As per Claim 4 Lucani- Calmon teaches the method of claim 1, wherein the coded frames are coded by the source node using random linear network coding (RLNC) or a structured code (Col. 5  line 10- 15 FIG. 1B is a block diagram which illustrates an exemplary structure for a coded data packet ).

As per Claim 5 Lucani - Calmon teaches the method of claim 1, wherein the control information includes at least one of: a stream-level code rate, a maximum stream-level DoF window size, a path-level code rate, a connection-level code rate, or a maximum connection-level DoF window size (Col. 16 line 50-67  Col. 17 line 1-20 ; Col. 3 line35-50 systems and techniques described herein is to reduce, or in some cases even minimize the expected time to complete transmission of a block, i.e. the delay in block transmissions, using feedback. This delay to decode a block is different from the usual packet delay measure.. a window size of W=10 for the ARQ schemes, and g=20 bits and M=10 for our network coding scheme. since coding is carried out on blocks of packets, the delay to decode a block successfully determines the delay of each of the packets in that block. It is also shown that minimizing the expected transmission time of a block of M packets with a fixed packet size also maximizes the throughput performance. ).

As per Claim 6 Lucani- Calmon teaches the method of claim 1, wherein the control information includes at least one of the following actions to be performed by the source node: creating redundancy for a specific range, creating redundancy for a subset of frames, modifying a code rate, modifying a source-level DoF window size, establishing a connection, terminating a connection, establishing a path, or terminating a path (Col. Col. 16 line 50-67  Col. 17 line 1-20 a window size of W=10 for the ARQ schemes, which is expected because the window size W is equal to the block size M of the novel scheme described herein and very few errors are expected.).

As per Claim 7 Lucani - Calmon teaches the method of claim 1, comprising determining the control information based on stream-level, path-level, or connection-level performance metrics computed or collected by the destination node (Col. 2 line 15-45 Col.  The expected number of transmissions per packet is used as the performance metric. For network coding, this reference assumes reliable and instantaneous feedback to acknowledge a correct decoding of all data packets. Random linear network coding in lossy networks can achieve packet-level capacity for both single unicast and single multicast connections and for models of both wireline and wireless networks.. ).

(Col. 2 line 11-20 Col. 3 line 1-15 The sender can transmit random linear coded packets back-to-back before stopping to wait for an acknowledgement packet (an ACK packet). This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets. i.e. transmitting coded data packets until a receiver sends an acknowledgement stating that all data packets have been decoded successfully.).

As per Claim 9 Lucani - Calmon teaches the method of claim 8, wherein at least one of the plurality of DoF ACKs is included within the request for the data stream (Col. 3 line 1-34 The sender can transmit random linear coded packets back-to-back before stopping to wait for an acknowledgement packet (an ACK packet). This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets. The technique described herein considers that the number of coded packets (denoted Ni) to be transmitted before waiting for a new ACK packet depends on the number of degrees of freedom (denoted i) needed at the receiver, as indicated by the last ACK packet received successfully. If it is the first transmission, the technique considers that the required number of DOFs is M.).

As per Claim 10 Lucani - Calmon  teaches the method of claim 1, comprising decoding the one or more coded frames at a decoding stage associated with one of the one or more connections (Col. 3 line 15-30; Col. 2 line 10-25, i.e. transmitting coded data packets until a receiver sends an acknowledgement stating that all data packets have been decoded successfully. a system transmits a number (Ni) of coded packets (CP), and waits to receive an ACK packet that updates the value of i to another value (e.g. j), at which point the system transmits Nj coded packets.).

As per Claim 11 Lucani- Calmon teaches the method of claim 1, wherein the control information specifies coded or non-coded paths (Col. 6 line 20-45 The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at receiver 12d to decode all M data packets, the number of coded packets Ni to be transmitted before waiting for a new ACK packet depends upon the number of DOFs (i) needed at receiver 12d, That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) For example In this case, the path between nodes 12a and 12d would involve node 12e and links 13g, 13h).

As per Claim 12 Lucani teaches a machine-implemented method for use at a source node for transferring data to a destination node, the method comprising:
(Col. 16 line 15-35 a node streams data which is subdivided into blocks that are then transmitted );
 establishing one or more connections with the destination node(Col. 13 line 39-55; i.e. M DOFs have been received, the receiver transmits ACK packets back-to-back.);  generating one or more connection-level DoF windows for the one or more connections (Col. 6 line 34-50 Col. 5 line 35-44 a physical connection (e.g., a fiber optic cable) may connect two nodes. That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) may involve a third node (e.g. node 12e) and corresponding links to the third node rather than the direct link (i.e. link 13a) between the two nodes (i.e. nodes 12a, 12d). For example, if direct link 13a between nodes 12a, 12d is deemed too unreliable to use, then it may be desirable to not transmit information or other signals such as data, voice or power signals across this link. In this case, the path between nodes 12a and 12d would involve node 12e and links 13g, 13h);
receiving, from the destination node, a request for a data stream (Col. 14 line 47-55 This is significant for systems in which the data is streamed), the request including control information to be applied at the source node, wherein each connection of the one or more connections is associated with a network path between the source node and the destination node (See Fig 1. Col. 5 line 37-50, Col. 6 line 34-55 That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) may involve a third node (e.g. node 12e) and corresponding links to the third node rather than the direct link (i.e. link 13a) between the two nodes (i.e. nodes 12a, 12d). sender 12a can transmit random linear coded packets back-to-back before stopping to wait for an acknowledgement (ACK) packet from receiver 12d. Once sender 12a stops sending packets, receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom (DOF) ),
the control information including a number of (DoFs) or frames to be transmitted across a network path with which the one or more connections (Col.3 line 1-15, Col. 6 line 17-35 receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at receiver 12d to decode all M data packets. This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets.); and are associated or including at least a number of DoFs or frames to be transmitted for the stream (Col.3 line 1-15, Col. 6 line 17-35 receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at receiver 12d to decode all M data packets. This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets.);
 in response to the request, generating and sending one or more coded frames through the data stream over the one or more connections (Col.14 line 40-55; Col. 3 line 1-12. The number of coded packets (denoted Ni) to be transmitted before waiting for a new ACK packet depends on the number of degrees of freedom (denoted i) needed at the receiver, as indicated by the last ACK packet received successfully. If it is the first transmission, the technique considers that the required number of DOFs is M.. ), the generating of the one or more coded frames involving use of the stream-level DoF window or the connection-level DoF window(Col. 3 line. 48-60, Col. 7 line 1-20 decodes the packets and based upon the number of packets successfully received, DOF processor 22 determines the remaining number of DOFs (defined as linearly independent combinations of data packets) required at receiver node 12d to decode all M data packets. Detecting errors in received packets or packet erasures, and recovering the information using a retransmission scheme, there are some important differences).
However, Lucani does not explicitly disclose a stream-level degree of freedom (DoF) window
Calmon disclose a stream-level degree of freedom (DoF) window (Paragraph 0008, 0072, 0075 For example, the congestion window increases by the number of received acknowledgements divided by the current window size, decreases by half upon receipt of a triple-duplicate acknowledgement, and completely closes if no acknowledgement is received after a given time-out period. The source node may use these degree of freedom related ACK messages to, for example, modify a coding window size within the source node.. generating first coded packets includes generating first coded packets by linearly combining original data packets that are within a sliding coding window. In one embodiment, the sliding coding window has a variable width. In one embodiment, the method further comprises: receiving acknowledgement messages from the destination node that each indicate that a new degree of freedom has been received by the destination node in connection with the data transfer; and adjusting the width of the sliding coding window based, at least in part, on received acknowledgement messages. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucani with the teachings of Calmon in order to the make the system more efficient. Because the modification would enable the expected window size in equation can be adjusted to account for the shorter rounds by substituting. (see Calmon Paragraph 0080).  


As per Claim 13 Lucani - Calmon teaches the method of claim 12, wherein the control information includes at least one of the following quantities to be transmitted by the source node: 
a stream-level number of DoFs or frames, corresponding to the number of DoFs or frames to be transmitted for the stream, a path-level number of DoFs or frames, corresponding to the number of DoFs or frames to be transmitted across the network path(See Fig 1. Col. 5 line 37-50, Col. 6 line 34-55 That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) may involve a third node (e.g. node 12e) and corresponding links to the third node rather than the direct link (i.e. link 13a) between the two nodes (i.e. nodes 12a, 12d). sender 12a can transmit random linear coded packets back-to-back before stopping to wait for an acknowledgement (ACK) packet from receiver 12d. Once sender 12a stops sending packets, receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom (DOF) ), a connection-level number of DoFs or frames, wherein sending the one or more coded frames includes sending the stream-level, path-level, or connection-level number of DoFs or frames across each of the one or more connections (Col. 3 line 1-15This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets. The technique described herein considers that the number of coded packets (denoted Ni) to be transmitted before waiting for a new ACK packet depends on the number of degrees of freedom (denoted i) needed at the receiver, as indicated by the last ACK packet received successfully. If it is the first transmission, the technique considers that the required number of DOFs is M. ).

As per Claim 14 Lucani - Calmon teaches the method of claim 12, comprising receiving from the destination node a plurality of DoF acknowledgement (ACKs), wherein the plurality of DoFs ACKs include at least one stream-level DoF ACK and at least one connection-level DoF ACK  (Col. 2 line 11-20 Col. 3 line 1-15 The sender can transmit random linear coded packets back-to-back before stopping to wait for an acknowledgement packet (an ACK packet). This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets. i.e. transmitting coded data packets until a receiver sends an acknowledgement stating that all data packets have been decoded successfully.).

As per Claim 15 Lucani- Calmon teaches the method of claim 14, comprising: generating a in response to receiving the plurality of ACKs, removing frames from the stream-level and connection-level DoF windows (Col. 10 line 57- 66; Col. 16 line 20-35 the number of DOF's required at a receiver to decode successfully the M packets. A node streams data which is subdivided into blocks that are then transmitted. Thus, as shown in FIG. 4, these states 84-90 range from M to 0. This is a Markov Chain with M transient states and one recurrent state (state 0) 90. Ni can be defined as the number of coded packets that are sent when i DOF's are required at the receiver in order to decode the information. ).

As per Claim 16 Lucani - Calmon teaches the method of claim 12, wherein generating the one or more coded frames comprises generating the one or more coded frames using random linear network coding (RLNC) or a structured code (Col. 5  line 10- 15 FIG. 1B is a block diagram which illustrates an exemplary structure for a coded data packet ).

As per Claim 17 Lucani - Calmon teaches the method of claim 12, wherein the control information comprises a stream-level code rate, a path-level code rate, or a connection-level code rate, wherein generating and sending the one or more coded frames comprises generating the one or more coded frames according to the stream-level code  (Col. 11 line 30-40; Col. 17 line 3-30 Different data rates are used to illustrate different latency scenarios, where higher data rate is related to higher latency. where n.sub.ack is the number of bits in the ACK packet, R is the link data rate, and T.sub.rt is the roundtrip time.).

As per Claim 18 Lucani- Calmon teaches the method of claim 12, wherein the control information comprises a maximum DoF window size (Col. 16 line 50-67  Col. 17 line 1-20 a window size of W=10 for the ARQ schemes, and g=20 bits and M=10 for our network coding scheme. since coding is carried out on blocks of packets, the delay to decode a block successfully determines the delay of each of the packets in that block. It is also shown that minimizing the expected transmission time of a block of M packets with a fixed packet size also maximizes the throughput performance. ).

As per Claim 19 Lucani - Calmon  teaches the method of claim 18, comprising: 
removing acknowledged decoded, received, or seen frames from the stream-level DoF window and the at least one of the one or more connection-level DoF windows; and updating the maximum size of the stream-level DoF window or the at the one or more connection-level DoF windows (Col. 3 line 25-55 the optimal number of coded data packets Ni depends upon the number of DOFs (i) the receiver requires to decode the information, and also on the packet error probability and the latency, i.e. the number of bits in flight. systems and techniques described herein is to reduce, or in some cases even minimize the expected time to complete transmission of a block, i.e. the delay in block transmissions, using feedback. This delay to decode a block is different from the usual packet delay measure.).
However, Lucani does not explicitly disclose a stream-level degree of freedom (DoF) window
Calmon disclose a stream-level degree of freedom (DoF) window (Paragraph 0008, 0072, 0075 For example, the congestion window increases by the number of received acknowledgements divided by the current window size, decreases by half upon receipt of a triple-duplicate acknowledgement, and completely closes if no acknowledgement is received after a given time-out period. The source node may use these degree of freedom related ACK messages to, for example, modify a coding window size within the source node.. generating first coded packets includes generating first coded packets by linearly combining original data packets that are within a sliding coding window. In one embodiment, the sliding coding window has a variable width. In one embodiment, the method further comprises: receiving acknowledgement messages from the destination node that each indicate that a new degree of freedom has been received by the destination node in connection with the data transfer; and adjusting the width of the sliding coding window based, at least in part, on received acknowledgement messages. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucani with the teachings of Calmon in order to the make the system more efficient. Because the modification would enable the (see Calmon Paragraph 0080).  


As per Claim 20 Lucani - Calmon teaches the method of claim 12, comprising encoding the one or more coded frames at an encoding stage associated with one of the one or more connections (Col. 6 line 52-67 taking network node 12a as representatives of sender nodes, network node 12a comprises an encoder 14, a transmitter 16 and an acknowledgment processor 18. Encoder 14 encodes data packets and provides the data packets to a transmitter which transmits the coded data packets over link 13 to receiving node 12e. One particular manner in which encoder 14 encodes packets will be described in detail below. Briefly, however, if it is desired to transmit M data packets from sender 12a to receiver 12e and if it is the first transmission, then encoder 14 encodes N.sub.M data packets and transmitter 16 transmits the random linear coded packets to receiving node 12e back-to-back over channel 13 before stopping to wait for an acknowledgement (ACK) packet from receiving node 12e).

As per Claim 21 Lucani- Calmon teaches the method of claim 13, wherein the control information specifies coded or non-coded paths (Col. 6 line 20-45 The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at receiver 12d to decode all M data packets, the number of coded packets Ni to be transmitted before waiting for a new ACK packet depends upon the number of DOFs (i) needed at receiver 12d, That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) For example In this case, the path between nodes 12a and 12d would involve node 12e and links 13g, 13h).

As per Claim 22 Lucani teaches a device for use at a destination node for transferring data from a source node, the device comprising: a processor; and a non-volatile memory storing computer program code that when executed on the processor causes the processor to execute a process operable to: generate a stream-level degree of freedom (DoF) window for a data stream (Col. 16 line 15-35 a node streams data which is subdivided into blocks that are then transmitted );
 establish one or more connections with the source node(Col. 13 line 39-55; i.e. M DOFs have been received, the receiver transmits ACK packets back-to-back.);   
generate one or more connection-level DoF windows for the one or more connections (Col. 6 line 34-50 Col. 5 line 35-44 a physical connection (e.g., a fiber optic cable) may connect two nodes. That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) may involve a third node (e.g. node 12e) and corresponding links to the third node rather than the direct link (i.e. link 13a) between the two nodes (i.e. nodes 12a, 12d). For example, if direct link 13a between nodes 12a, 12d is deemed too unreliable to use, then it may be desirable to not transmit information or other signals such as data, voice or power signals across this link. In this case, the path between nodes 12a and 12d would involve node 12e and links 13g, 13h);
(Col. 14 line 47-55 This is significant for systems in which the data is streamed. ), the request including control information to be applied at the source node, wherein each connection of the one or more connections is associated with a network path between the source node and the destination node (See Fig 1. Col. 5 line 37-50, Col. 6 line 34-55 That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) may involve a third node (e.g. node 12e) and corresponding links to the third node rather than the direct link (i.e. link 13a) between the two nodes (i.e. nodes 12a, 12d). sender 12a can transmit random linear coded packets back-to-back before stopping to wait for an acknowledgement (ACK) packet from receiver 12d. Once sender 12a stops sending packets, receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom (DOF) ),
the control information including a number of degrees of freedom (DoFs) or frames to be transmitted across a network path with which the one or more connections are associated or including at least a number of DoFs or frames to be transmitted for the stream; (Col.3 line 1-15, Col. 6 line 17-35 receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at receiver 12d to decode all M data packets. This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets.); and receive one or more coded (Col.14 line 40-55; Col. 3 line 1-12. The number of coded packets (denoted Ni) to be transmitted before waiting for a new ACK packet depends on the number of degrees of freedom (denoted i) needed at the receiver, as indicated by the last ACK packet received successfully. If it is the first transmission, the technique considers that the required number of DOFs is M.. ) and in response to receiving the one or more coded frames, remove one or more frames from the stream-level DoF window or from the one or more connection-level DoF windows (Col. 3 line. 48-60, Col. 7 line 1-20 decodes the packets and based upon the number of packets successfully received, DOF processor 22 determines the remaining number of DOFs (defined as linearly independent combinations of data packets) required at receiver node 12d to decode all M data packets. Detecting errors in received packets or packet erasures, and recovering the information using a retransmission scheme, there are some important differences).
However, Lucani does not explicitly disclose a stream-level degree of freedom (DoF) window
Calmon disclose a stream-level degree of freedom (DoF) window (Paragraph 0008, 0072, 0075 For example, the congestion window increases by the number of received acknowledgements divided by the current window size, decreases by half upon receipt of a triple-duplicate acknowledgement, and completely closes if no acknowledgement is received after a given time-out period. The source node may use these degree of freedom related ACK messages to, for example, modify a coding window size within the source node.. generating first coded packets includes generating first coded packets by linearly combining original data packets that are within a sliding coding window. In one embodiment, the sliding coding window has a variable width. In one embodiment, the method further comprises: receiving acknowledgement messages from the destination node that each indicate that a new degree of freedom has been received by the destination node in connection with the data transfer; and adjusting the width of the sliding coding window based, at least in part, on received acknowledgement messages. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucani with the teachings of Calmon in order to the make the system more efficient. Because the modification would enable the expected window size in equation can be adjusted to account for the shorter rounds by substituting. (see Calmon Paragraph 0080).  


As per Claim 23 Lucani teaches a device for use at a source node for transferring data to a destination node, the device comprising: 
a processor (Col. 6 line 65-67, Col. 7 line 1-10  receiver nodes, network node 12d comprises a decoder 20, a DOF processor 22 and an acknowledgment transmitter 24 ); and
 a non-volatile memory storing computer program code that when executed on the processor causes the processor to execute a process operable to: generate a stream-level degree of freedom (DoF) window for a data stream (Col. 16 line 15-35 a node streams data which is subdivided into blocks that are then transmitted );
(Col. 13 line 39-55; i.e. M DOFs have been received, the receiver transmits ACK packets back-to-back.); generate one or more connection-level DoF windows for the one or more connections (Col. 6 line 34-50 Col. 5 line 35-44 a physical connection (e.g., a fiber optic cable) may connect two nodes. That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) may involve a third node (e.g. node 12e) and corresponding links to the third node rather than the direct link (i.e. link 13a) between the two nodes (i.e. nodes 12a, 12d). For example, if direct link 13a between nodes 12a, 12d is deemed too unreliable to use, then it may be desirable to not transmit information or other signals such as data, voice or power signals across this link. In this case, the path between nodes 12a and 12d would involve node 12e and links 13g, 13h);
receive, from the destination node, a request for a data stream(Col. 14 line 47-55 This is significant for systems in which the data is streamed), the request including control information to be applied at the source node, wherein each connection of the one or more connections is associated with a network path between the source node and the destination node (See Fig 1. Col. 5 line 37-50, Col. 6 line 34-55 That is, the preferred path between the two nodes (e.g. nodes 12a and 12d) may involve a third node (e.g. node 12e) and corresponding links to the third node rather than the direct link (i.e. link 13a) between the two nodes (i.e. nodes 12a, 12d). sender 12a can transmit random linear coded packets back-to-back before stopping to wait for an acknowledgement (ACK) packet from receiver 12d. Once sender 12a stops sending packets, receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom (DOF) ),
 the control information including a number of DoFs or frames to be transmitted across a network path which the one or more connections(Col.3 line 1-15, Col. 6 line 17-35 receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at receiver 12d to decode all M data packets. This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets.); are associated or including at least a number of DoFs or frames to be transmitted for the stream  (Col.3 line 1-15, Col. 6 line 17-35 receiver 12d transmits an ACK packet to sender 12a. The ACK packet provided by receiver 12d conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at receiver 12d to decode all M data packets. This ACK packet conveys the remaining number of degrees of freedom ( DOF), defined as linearly independent combinations of the data packets, required at the receiver to decode all M data packets.);
and in response to the request, generate and send one or more coded frames through the data stream over the one or more connections(Col.14 line 40-55; Col. 3 line 1-12. The number of coded packets (denoted Ni) to be transmitted before waiting for a new ACK packet depends on the number of degrees of freedom (denoted i) needed at the receiver, as indicated by the last ACK packet received successfully. If it is the first transmission, the technique considers that the required number of DOFs is M), the generating of the one or more coded frames involving use of the stream-level DoF window and the connection- level DoF window (Col. 3 line. 48-60, Col. 7 line 1-20 decodes the packets and based upon the number of packets successfully received, DOF processor 22 determines the remaining number of DOFs (defined as linearly independent combinations of data packets) required at receiver node 12d to decode all M data packets. Detecting errors in received packets or packet erasures, and recovering the information using a retransmission scheme, there are some important differences).
However, Lucani does not explicitly disclose a stream-level degree of freedom (DoF) window
Calmon disclose a stream-level degree of freedom (DoF) window (Paragraph 0008, 0072, 0075 For example, the congestion window increases by the number of received acknowledgements divided by the current window size, decreases by half upon receipt of a triple-duplicate acknowledgement, and completely closes if no acknowledgement is received after a given time-out period. The source node may use these degree of freedom related ACK messages to, for example, modify a coding window size within the source node.. generating first coded packets includes generating first coded packets by linearly combining original data packets that are within a sliding coding window. In one embodiment, the sliding coding window has a variable width. In one embodiment, the method further comprises: receiving acknowledgement messages from the destination node that each indicate that a new degree of freedom has been received by the destination node in connection with the data transfer; and adjusting the width of the sliding coding window based, at least in part, on received acknowledgement messages. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lucani with the teachings of Calmon in order to the make the system more efficient. Because the modification would enable the expected window size in equation can be adjusted to account for the shorter rounds by substituting. (see Calmon Paragraph 0080).  


As per Claim 24 Lucani – Calmon teaches the method of claim 1, comprising sending to the source node a DoF acknowledgement (ACK) corresponding to a stream-level DoF ACK, a connection-level DoF ACK, or both a stream-level and a connection-level DoF ACK (Col.14 line 40-55; Col. 3 line 1-12. The number of coded packets (denoted Ni) to be transmitted before waiting for a new ACK packet depends on the number of degrees of freedom (denoted i) needed at the receiver, as indicated by the last ACK packet received successfully. If it is the first transmission, the technique considers that the required number of DOFs is M),

As per Claim 25 Lucani – Calmon teaches the method of claim 12, comprising receiving from the destination node a DoF acknowledgement (ACK) corresponding to a stream-level DoF ACK, a connection-level DoF ACK, or both a stream-level and a connection-level DoF ACK (Col.14 line 40-55; Col. 3 line 1-12. The number of coded packets (denoted Ni) to be transmitted before waiting for a new ACK packet depends on the number of degrees of freedom (denoted i) needed at the receiver, as indicated by the last ACK packet received successfully. If it is the first transmission, the technique considers that the required number of DOFs is M),

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.


Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion
THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468